Response to Amendment

The amendments to the claims will not be entered because the scope of the claims is changed; new issues are raised which would require a further search and/or consideration.

Response to Arguments
The amendment listed in claims 1 and 13 has not been addressed prior to the amendment filed 12/20/21 [note: claims 1 and 13 did not require a particulate filler, however, newly amended claims 1 and 13 require a particulate filler (c), which is of different scope from the claims previously filed on 7/20/21].  Additionally, dependent claims would require further search and/or consideration, as they did not depend on the limitations of newly amended claims 1 and 13.  Applicant’s arguments are directed to subject matter that requires further search and consideration.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767